J-S34036-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANDRE MICHAEL DILLARD II                   :
                                               :
                       Appellant               :   No. 195 MDA 2021

        Appeal from the Judgment of Sentence Entered January 12, 2021
    In the Court of Common Pleas of Cumberland County Criminal Division at
                       No(s): CP-21-CR-0002177-2019


BEFORE: DUBOW, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                   FILED: DECEMBER 1, 2021

        Andre Michael Dillard II (Appellant) appeals from the judgment of

sentence entered in the Cumberland County Court of Common Pleas following

his guilty plea to one count each of involuntary deviate sexual intercourse

(IDSI) and indecent assault1 for the sexual abuse of his 14-year old sister-in-

law.    Contemporaneous with this appeal, Appellant’s counsel, Sean Owen,

Esquire, has filed a petition to withdraw from representation and an Anders

brief. See Anders v. California, 386 U.S. 738 (1967); Commonwealth v.

Santiago 978 A.2d 349 (Pa. 2009). The Anders brief presents a claim that

challenges the discretionary aspects of Appellant’s sentence, and questions

whether Appellant should be permitted to withdraw his guilty plea.2 For the
____________________________________________


1   18 Pa.C.S. §§ 3123(a)(7), 3126(a)(8).

2   The Commonwealth has not filed a responsive brief.
J-S34036-21



reasons below, we affirm the judgment of sentence and grant counsel’s

petition to withdraw.

        The facts underlying Appellant’s guilty plea were summarized at his plea

hearing as follows:

        [O]n June 9, 2019, in Hampden Township, police were dispatched
        to a residence and were advised by Danielle Dillard[, Appellant’s
        wife,] that she found a video on [Appellant’s] phone that depicted
        her 14-year-old sister performing oral sex on [Appellant].

              Danielle Dillard, the person who called the police, was able
        to identify both [Appellant] and the 14-year-old victim. When
        there was [an] interview done, the 14-year-old did advise that
        after school on several occasions between January 1 and June 9,
        2019, [Appellant] would approach her, force her to look at his
        penis, touch his penis, and force her to perform oral sex on him.

N.T. Guilty Plea H’rg, 7/29/20, at 2; Affidavit of Probable Cause, 7/22/19, at

6.

        Appellant was charged with IDSI (victim less than 16 years old),

indecent assault (victim less than 16 years old and defendant four or more

years older), corruption of minors, sexual abuse of children, and unlawful

contact with a minor.3 On July 29, 2020, Appellant, represented by Attorney

Owen, entered a negotiated guilty plea to one count each of IDSI and indecent

assault.    In exchange for the plea, the Commonwealth agreed to forgo a

mandatory minimum sentence of 25 years’ imprisonment,4 and recommend a

____________________________________________


3   18 Pa.C.S. §§ 6301(a)(1)(ii), 6312(b)(2), 6318(a)(1).

4 Appellant was on parole for a prior sex offense at the time he committed the
instant crime. N.T., Guilty Plea H’rg, at 3; N.T. Sentencing 1/12/21, at 2.
(Footnote Continued Next Page)


                                           -2-
J-S34036-21



sentence of 7 to 14 years for IDSI, followed by a consecutive term of two

years’ probation for indecent assault.           Prior to sentencing, the trial court

ordered both a pre-sentence investigation report, and an assessment by the

Sexual Offenders Assessment Board (SOAB) to determine if Appellant met the

criteria for classification as a sexually violent predator under the Sexual

Offenders Registration and Notification Act (SORNA).5

       On January 12, 2021, the trial court imposed the agreed-upon sentence

of 7 to 14 years’ imprisonment followed by two years’ probation.                N.T.,

Sentencing H’rg, at 7. Although the SOAB determined Appellant did not meet

the criteria for classification as a sexually violent predator, Appellant was a

Tier III offender under SORNA6 and informed of his requirements to register

as a sexual offender for his lifetime.         Id. at 2, 8-12.    This timely appeal

followed.7 Attorney Owen also complied with the trial court’s directive to file

a concise statement of errors complained of on appeal.
____________________________________________


See 42 Pa.C.S. § 9718.2(a) (mandatory minimum 25 years’ imprisonment for
person convicted of second sexual offense). The Commonwealth explained
that the “agreement to not seek the mandatory [sentence] was at the request
of the victim’s family[.]” N.T., Guilty Plea H’rg, at 4.

5 See 42 Pa.C.S. §§ 9799.10-9799.75.               See also 42 Pa.C.S. § 9799.24
(Assessments).

6 See 42 Pa.C.S. §§ 9799.14(d) (IDSI is Tier III offense), 9799.15(a)(3) (Tier
III offender must register for life).

7 On January 22, 2021, the trial court docketed a pro se letter from Appellant,
stating he would “like to appeal [his] sentence and plea agreement.”
Appellant’s Letter, 1/22/21. The court entered an order on January 29th,
(Footnote Continued Next Page)


                                           -3-
J-S34036-21



       When, as here, counsel files a petition to withdraw and accompanying

Anders brief, we must first examine the request to withdraw before

addressing any of the substantive issues raised on appeal. Commonwealth

v. Bennett, 124 A.3d 327, 330 (Pa. Super. 2015). An attorney seeking to

withdraw from representation on appeal

       must: 1) petition the court for leave to withdraw stating that, after
       making a conscientious examination of the record, counsel has
       determined that the appeal would be frivolous; 2) furnish a copy
       of the brief to the defendant; and 3) advise the defendant that he
       or she has the right to retain private counsel or raise additional
       arguments that the defendant deems worthy of the court’s
       attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc). Pursuant to Santiago, counsel must also:

       (1) provide a summary of the procedural history and facts, with
       citations to the record; (2) refer to anything in the record that
       counsel believes arguably supports the appeal; (3) set forth
       counsel’s conclusion that the appeal is frivolous; and (4) state
       counsel’s reasons for concluding that the appeal is frivolous.
       Counsel should articulate the relevant facts of record, controlling
       case law, and/or statutes on point that have led to the conclusion
       that the appeal is frivolous.

Id., quoting Santiago, 978 A.2d at 361.

       In the present case, the brief and petition to withdraw filed by Attorney

Owen comply with the requirements of Anders and Santiago.                      See

Cartrette, 83 A.3d at 1032.           Moreover, Attorney Owen has provided this

____________________________________________


directing Attorney Owen to “take any actions necessary to perfect the appeal
within statutory timeframes.” Order, 1/29/21. Attorney Owen filed a timely
notice of appeal on February 11, 2021.

                                           -4-
J-S34036-21


Court with a copy of the letter he sent to Appellant, advising him of his right

to proceed with newly retained counsel or pro se, and to raise any additional

points for this Court’s attention.   See Attorney Owen’s letter to Appellant,

8/24/21.      Appellant has not filed a response.    Therefore, we proceed to

examine the issues identified in the Anders brief, and then conduct “a full

examination of all the proceedings, to decide whether the case is wholly

frivolous.”    See Commonwealth v. Yorgey, 188 A.3d 1190, 1196 (Pa.

Super. 2018) (en banc) (quotation omitted).         If we agree with counsel’s

assessment, “[we] may grant counsel's request to withdraw and dismiss the

appeal[.]” Id. (citation omitted).

      The Anders brief identifies two potential claims for our review: (1) the

sentence imposed by the trial court was an abuse of discretion, and (2)

Appellant should be permitted to withdraw his plea. See Anders Brief at 12,

15. Upon our review, we conclude both of these claims are waived, as well as

meritless.

      Preliminarily, we note:

      Generally, a plea of guilty amounts to a waiver of all defects and
      defenses except those concerning the jurisdiction of the court, the
      legality of the sentence, and the validity of the guilty plea.

Commonwealth v. Morrison, 173 A.3d 286, 290 (Pa. Super. 2017).

Nevertheless, a defendant who enters an open plea, absent an agreed-upon

sentence, may challenge the discretionary aspects of their sentence on appeal.

Commonwealth v. Luketic, 162 A.3d 1149, 1159 (Pa. Super. 2017).



                                      -5-
J-S34036-21



Because a defendant is not entitled to appeal the discretionary aspects of their

sentence as of right, in order to do so, they must comply with certain

requirements, including, inter alia, preserving the claim during the sentencing

hearing or in a post-sentence motion.            Commonwealth v. Caldwell, 117

A.3d 763, 768 (Pa. Super. 2015) (en banc).

       Similarly:

       A defendant wishing to challenge the voluntariness of a guilty plea
       on direct appeal must either object during the plea colloquy or file
       a motion to withdraw the plea within ten days of sentencing.
       Pa.R.Crim.P. 720(A)(1), (B)(1)(a)(i). Failure to employ either
       measure results in waiver.

Commonwealth v. Lincoln, 72 A.3d 606, 609–10 (Pa. Super. 2013).

       Here, Appellant failed to challenge either the voluntariness of his guilty

plea or the excessiveness of his sentence during his guilty plea or sentencing

hearings, or in a post-sentence motion. Thus, on that basis alone, Appellant’s

claims are waived.8

       Furthermore, as the trial court explains in its opinion, Appellant’s

sentence was an agreed-upon component of the plea bargain. See Trial Ct.

Op., 4/9/21, at 3-6.         The court opined that, although “the sentencing

agreement was variably referred to during the guilty plea proceeding as a

sentencing recommendation, a ‘set sentence,’ and an agreed-upon sentence,

____________________________________________


8 We note, too, that Appellant did not challenge his guilty plea in his court-
ordered Rule 1925(b) statement. See Appellant’s Concise Statement of the
Errors Complained of on Appeal, 3/10/21. Thus, on that basis too, his claim
is now waived. See Pa.R.A.P. 1925(b)(4)(iv) (issues not included in court-
ordered statement are waived).

                                           -6-
J-S34036-21



. . . [the court’s] imposition of the very sentence Appellant requested makes

the distinction [one] without a difference.”          Id. at 4 (footnote omitted).

Indeed, as part of the plea agreement, the Commonwealth agreed not to seek

a mandatory minimum sentence of 25 years’ imprisonment.                   Thus, any

challenge to the sentence imposed as part of the plea agreement is both

waived and meritless.

       We also note that Appellant provides no basis to withdraw his guilty

plea. A defendant who seeks to withdraw a guilty plea after sentencing “must

make     a    showing     of      prejudice   which   resulted   in   a    ‘manifest

injustice.’” Commonwealth v. Culsoir, 209 A.3d 433, 437 (Pa. Super.

2019) (citation omitted). Furthermore:

       Once a defendant enters a guilty plea, it is presumed that he was
       aware of what he was doing. Consequently, defendants are bound
       by statements they make during their guilty plea colloquies and
       may not successfully assert any claims that contradict those
       statements.

Id.

       It is well-settled that:

       “A valid plea colloquy must delve into six areas: 1) the nature of
       the charges, 2) the factual basis of the plea, 3) the right to a jury
       trial, 4) the presumption of innocence, 5) the sentencing ranges,
       and 6) the plea court's power to deviate from any recommended
       sentence.” Additionally, a written plea colloquy that is read,
       completed and signed by the defendant and made part of the
       record may serve as the defendant’s plea colloquy when
       supplemented by an oral, on-the-record examination.

Commonwealth v. Reid, 117 A.3d 777, 782 (Pa. Super. 2015) (citations

omitted); see Pa.R.Crim.P. 590, Comment.


                                          -7-
J-S34036-21



       Here, the record reveals the trial court conducted an oral colloquy with

Appellant at the guilty plea hearing. The trial court reviewed — and Appellant

affirmed he understood — the nature of the charges, the factual basis for his

plea, the fact that the Commonwealth had the burden of proof, the maximum

sentence he could receive, and the fact that the Commonwealth agreed to a

sentence of 7 to 14 years’ imprisonment, followed by two years’ probation in

lieu of an applicable 25-year mandatory minimum sentence. See N.T., Guilty

Plea H’rg, at 4-5. Further, both Appellant and Attorney Owen confirmed that

Attorney Owen reviewed a written guilty plea colloquy with Appellant prior to

the hearing. See id. at 6. The written colloquy informed Appellant that by

pleading guilty, he was giving up his right to a jury trial, as well as his right

to present any possible defenses.9             See Appellant’s Guilty Plea Colloquy,

7/29/20, at 2. Thus, our review of both the written and oral plea colloquies

provides no basis for invalidating Appellant’s plea.

____________________________________________


9 As the trial court notes in its opinion, Appellant did not sign the written plea
colloquy. See Trial Ct. Op. at 6 n.16. Rather, on the line where Appellant’s
signature was required is the word “(video).” Appellant’s Guilty Plea Colloquy
at 3. However, the court determined the lack of a signature did not invalidate
the colloquy under the circumstances presented herein:

       Given Appellant’s assertion at the oral colloquy . . . that he went
       over his legal rights with counsel and had no further questions
       about his rights, and [Attorney Owen’s] assertion in Appellant’s
       presence that he reviewed the colloquy with Appellant, and given
       the current time limits imposed on coordinating with prisons to
       obtain signatures from inmates due to COVID-19, we found the
       written colloquy valid.

Trial Ct. Op. at 6 n.16. See N.T., Guilty Plea H’rg, at 6. We agree.

                                           -8-
J-S34036-21



     Therefore, the claims presented in the Anders brief are both waived

and meritless. Moreover, our independent review of the record reveals no

non-frivolous issues to be raised on appeal. Accordingly, we grant Attorney

Owen’s petition to withdraw.

     Judgment of sentence affirmed.      Petition to withdraw as counsel

granted.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2021




                                   -9-